Pursuant to a stipulation filed in this Court by the parties to the above-entitled cause on November 22,1933, it is ordered that the bill of complaint .herein be, and it is hereby, dismissed. This order is made subject to the agreement of the parties as set forth in the stipulation aforesaid, which, it is agreed, shall not operate as a retraxit; and this order is without prejudice to the right of the complainant, The State of Nevada, to renew this litigation in such form as it shall deem proper if it shall determine that the provisions of the said stipulation, or of any prior stipulation recited and confirmed1 therein, has been op are being violated by the defendant.